DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	1. In claim 3 line 3 delete “of edge” and insert --of an edge--
2. In claim 4 line 2 delete “that edge” and insert --that an edge--
	3. In claim 4 line 3 delete “in direction” and insert --in a direction--
	4. In claim 6 line 3 delete “to greater” and insert --to a greater--
	5. In claim 6 line 3 delete “than original” and insert --than an original--
	6. In claim 11 line 3 delete “where surface” and insert --where a surface--
Reasons for Allowance
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “said forcing including (i) pivoting the second roller around a pivot axis while forcing the second roller against the second portion, and (ii) translating the pivot axis of the second roller toward the rotations axis while forcing the second roller against the second portion” in combination with the rest of the claimed limitations set forth in claim 1.
Spurlock et al (US 2012/0317814) discloses a roll forming method comprising the steps of simultaneously spinning ring (401) mounted on a spin platter (402) that rotates about a rotation axis, 
Nakache et al discloses a roll forming method comprising the steps of simultaneously spinning a ring (1) mounted on a spin platter (3) that rotates about a rotation axis, and forcing a  roller (7) against a unclamped portion of the ring to bend the portion toward the rotation axis, wherein the roller is translated along the portion while forcing the roller against the portion.
The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. Spurlock et al solely performs a pivoting movement to bend the portion and Nakache et al solely performs a translating movement to bend the portion, therefore to modify the prior art to obtain the claimed invention would require hindsight since neither references teach of a combination of a pivoting and translating motion when forcing the second roller against the second portion to bend the second portion inward.
 Claims 1-6 and 8-21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725